DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castillo (US 2016/0209059).
Regarding claim 1, Castillo discloses an air conditioning device remote control apparatus (see paragraph 5: first control unit) comprising:
a transmission unit that transmits an operation signal to an associated air conditioning device (see paragraph 5; paragraphs 175 to 177);
a wireless communication unit that performs wireless communication with an external wireless communication device (paragraphs 5 and 180: user devices) or another remote control apparatus (See paragraphs 5 and 180: second control unit, other control units); and
a main control unit that controls the transmission unit and the wireless communication unit (see paragraphs 188 and 194), wherein

transmits, via the transmission unit, the operation signal to the associated air conditioning device (see paragraphs 5 and 190: user device may communicate a temperature adjust command to control device which is received by wireless module, processor transmit the temperature adjust command to the HVAC unit), and
performs, via the wireless communication unit, detection of another remote control apparatus emitting radio waves (see paragraphs 117-121: ad hoc network of control units is setup using different wireless communication means), and
in a case in which the wireless communication unit detects the another remote control apparatus emitting radio waves (if second control unit is reachable), 
the main control unit transmits, via the wireless communication unit, the operation signal to the another remote control apparatus emitting radio waves (see paragraphs 5 and 193: when the user command applies to HVAC units coupled to both control units (temperature should be changed in the whole house) the first control unit sends the user command to its own HVAC unit and forwards it to the other control units; and first control unit 102a and second control unit 102b may replicate settings by sending settings updates 322a and 322b, Para. 96 and Fig. 3).
Regarding 9, Castillo discloses a wireless communication device having a relay mode, wherein
the wireless communication device includes a device side wireless communication unit that performs wireless communication with the remote control apparatus, and a device-side main control unit that controls the device-side wireless communication unit, and while in the relay mode, the device-side main control unit receives the operation signal from the remote control apparatus and transmits the received operation signal to another remote control apparatus (first control unit 102a relays 
Regarding claim 10, Castillo discloses wherein the main control unit performs, via the wireless communication unit, the detection of another remote control apparatus emitting radio waves, and in a case in which the wireless communication unit does not detect another remote control apparatus emitting radio waves, the main control unit performs, via the wireless communication unit, detection of the wireless communication device in the relay mode emitting radio waves, and in a case in which the wireless communication unit detects the wireless communication device in the relay mode emitting radio waves, the main control unit transmits, via the wireless communication unit, the operation signal to the wireless communication device in the relay mode emitting radio waves (first control unit 102a relays operations received from user device 110a to second control unit 102b by sending settings updates 322a and 322b, Para. 91-96 and Figs. 1 and 3).
Regarding claim 11, Castillo discloses wherein in a case in which the device-side wireless communication unit receives the operation signal from the remote control apparatus while in the relay mode, the device-side main control unit performs, via the wireless communication unit, detection of another remote control apparatus emitting radio waves, and in a case in which the device-side wireless communication unit detects the another remote control apparatus emitting radio waves, the device-side main control unit transmits, via the device-side wireless communication unit, the operation signal to the another remote control apparatus emitting radio waves (first control unit 102a relays operations received from user device 110a to second control unit 102b by sending settings updates 322a and 322b, Para. 91-96 and Figs. 1 and 3).
Regarding claims 12-13, Castillo discloses the radio waves are for use in wireless communication (see Paragraphs 5, 91 and 193: wireless communication including communication via Wi-Fi network and see Fig. 1).
Allowable Subject Matter
Claims 2-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art related to remote control of home appliances: 
US 2017/0195896, US 2013/0290551, US 2012/0253521, US 2014/0163751, US 2010/0201891.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689